Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 1 of 20 PageID# 2141




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


UNITED STATES OF AMERICA


V.                                                Criminal No. 3:15CR77


NASSAU LUCAS,

     Petitioner.


                            MEMORANDUM OPINION


     Nassau Lucas, a federal inmate proceeding pro se, brings this

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT HIS

SENTENCE (''§ 2255 Motion," ECF No. 75).         For the reasons set forth

below, the § 2255 Motion will be denied.^



                   I.    PERTINENT PROCEDURAL HISTORTY


     On   April    22,   2015,   Lucas    was   charged   in   a   four-count

Indictment     with:      distribution     of    marijuana     (Count   One);

possession of a firearm (an Intratec 9mm semi-automatic pistol) by

a convicted felon (Count Two); possession of a firearm (a Norinco

semi-automatic rifle) by a convicted felon (Count Three); and,

distribution of cocaine base (Count Four).           (ECF No. 1, at 1-4.)

The Court granted Lucas's motion for separate trials on the firearm

and drug distribution charges.           (ECF No. 32.)     After a two-day



     ^ The Court employs the pagination assigned by the CM/ECF
docketing system.     The Court corrects the capitalization,
punctuation and spelling in the quotations from the parties'
submissions.   The Court omits the emphasis from the parties'
submissions.
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 2 of 20 PageID# 2142




jury trial, Lucas was convicted on both fireainn counts.                    (ECF

No. 36-37.)    On April 7, 2016, the Court sentenced Lucas to 120

months on Count Two and 20 months on Count Three, to be served

consecutively.     (ECF No. 59, at 1-2.)

     Lucas appealed.      The United States Court of Appeals for the

Fourth Circuit affirmed the judgment of the District Court.                 (ECF

No. 71, at 4.)



                    II.   LUCAS'S GROUND FOR RELIEF


     Lucas initially raises seven grounds for relief:

     Claim One        "Both     trial      and    appellate     counsel
                      rendered     ineffective        assistance      of
                      counsel   when failing    to  raise   the
                      palpable defense of 'entrapment' as there
                      was clearly an absence of mens rea on
                      Petitioner Lucas's behalf." (ECF No. 76,
                      at 13.)

     Claim Two        "The    government's       recitation    of   facts
                      mischaracterizes the record:        there is no
                      testimony other than Officers Erica Hall,
                      Elmer Fernandez and [Task Force Officer
                      («TF0"]      Kielb       that    supports      the
                      conclusion        that     Petitioner     Lucas's
                      participation      and     involvement    in   the
                      alleged transfer and sale of firearms to
                      law    enforcement   exceeded making
                      introductions between the buyer and
                      seller."    (Id. at 37.)

     Claim Three      "Petitioner Lucas has been exponentially
                      prejudiced by the trial counsel's failure
                      to request the Court charge the jury with
                      an 'entrapment instruction' effectuating
                      plain error adversely affecting his
                      substantial rights." (Id. at 40.)
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 3 of 20 PageID# 2143




       Claim Four      "Petitioner   Lucas's  Sixth   Amendment
                       right under the Confrontation Clause was
                       egregiously   violated   when   he   was
                       unjustifiably and inexplicably                    denied
                       his constitutionally protected                    rights
                       and opportunity to confront and cross-
                       examine      'reliable       source'        and    paid
                       confidential        informant,       Thomas       Jones.
                       (Id. at 42.)

       Claim Five      "Appellate     counsel       Andrew    M.    Stewart,
                       Esq. inappropriately filed an appellate
                       brief to the Fourth Circuit pursuant to
                       Anders v. California. 386 U.S. 738 (1967)
                       when    in   fact   there    were     non-frivolous
                       issues such as an entrapment defense and
                       entrapment jury instruction that should
                       have    been   pursued      by     trial    counsel."
                       (Id. at 45.)

       Claim Six       "Trial counsel erred to the prejudice of
                       Petitioner Lucas when [he] failed to ask
                       the    Court for a 'mens rea' instruction
                       necessary      to        perfect     the     required
                       instruction for a violation of 18 U.S.C.
                       § 922(g)(1), Possession of a Firearm by
                       a Convicted Felon."          (Id. at 48.)

       Claim Seven     "Petitioner Lucas respectfully asserts
                       the is entitled to an evidentiary hearing
                       on these matters." (ECF No. 50.)

In addition to these claims of error, Lucas made a host of cursory,

and    largely   frivolous,    claims      of    ineffective       assistance     of

counsel. Claims Eight (a) through Eight (x).               (ECF No. 76, at 27-

30.)

       Claim Eight    (a)     Trial   counsel      failed
                                                 to pursue a
                      misidentification defense. (Id. at 27.)
                      (b) Trial counsel failed to contest the
                      voice exemplar recordings of the firearm
                      transaction.         (Id.)
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 4 of 20 PageID# 2144




                      (c)     Trial   counsel failed     to    conduct a
                      proper    investigation     of    the    firearms.
                      (Id.)
                      (d) Trial       counsel   failed    to     move    to
                      suppress    the   identification         testimony.
                      (Id. at 28.)
                      (e)     Trial   counsel failed     to    obtain    an
                      expert to prepare Lucas's social history.
                      (Id.)
                      (f) Trial counsel failed to present
                      witnesses that could have impeached the
                      prosecution witnesses.       (Id.)
                      (g) Trial counsel failed to properly voir
                      dire jury and adequately cross-examine
                      government witnesses.
                      (h) Trial counsel failed "to investigate
                      the      scientific       aspects         of      the
                      government's case." (Id.)
                      (i) Trial counsel failed            to    retain   a
                      fingerprint expert.       (id.)
                      (j) Trial counsel failed to object to the
                      Virginia Employment Commission's records
                      pertaining to Lucas. (Id.)
                      (k) Trial counsel failed to object to
                      Detective Kielb's testimony about a
                      meeting at a 7-Eleven on New Market Road.
                      (Id.)
                      (1) Trial counsel failed to object to
                      Officer Fernandez's testimony about the
                      being moved from the 7-Eleven to a BP gas
                      station.    (Id.)
                      (m) Trial counsel failed to object to the
                      "nine millimeter semiautomatic pistol
                      with 32 rounds of ammunition . . . being
                      sold and transferred by Petitioner Lucas
                      to law enforcement officers."              (Id. at
                      29.)
                      (n) Trial counsel failed to object to the
                      Government's       contention       that       Lucas
                      received marked currency. (Id.)
                      (o) Trial counsel failed to object to the
                      admission of the Government's Exhibit 10.
                      (Id.)
                      (p) Trial counsel failed to object to
                      Kielb's testimony that what he captured
                      on the video is what he wanted.            (Id.)
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 5 of 20 PageID# 2145




                      (q) Trial counsel failed to object to
                      Kielb's testimony about fingerprints.
                      (Id.)
                      (r) Trial counsel failed to object to
                      Detective  Kielb's   testimony  about
                      receiving the target's phone number.
                      (Id.)
                      (s) Trial counsel failed to object to
                      Detective Kielb's testimony that the
                      video captured a black book bag in
                      Lucas's hand;
                      (t) Trial counsel failed to object to
                      Officer Hall's testimony that Lucas
                      retrieved a black bookbag from a BMW.
                      (Id. at 29-30.)
                      (u) Trial counsel failed to object to
                      Officer Hall's testimony about Lucas
                      placing the duffel bag that contained the
                      SKS assault rifle in the police vehicle.
                      (Id. at 30.)
                      (v) Trial counsel failed to object to
                      Officer   Fernandez's  testimony   that
                      Lucas's firearm connection had recently
                      sold two Clocks.        (Id.)
                      (w) "Trial counsel[] fail[ed] to object
                      to the officers' testimony regarding the
                      taped conversations . . . ."         (Id.)
                      (x) Trial counsel failed to object to the
                      admission of the taped conversations
                      between    Lucas   and   his    mother    from   the
                      Pamunkey    Jail   on    September       28,   2015.
                      (Id.)

The Government responded, asserting that Claims Two and Four are

procedurally defaulted, and the remaining claims lack merit.                 For

the reasons set forth below, Lucas's § 2255 Motion (EOF No. 75)

will be denied.



                       III. PROCEDURAL DEFAULT


    The procedural default rule bars Claims Two and Four from

review here, absent a showing of cause and prejudice or actual
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 6 of 20 PageID# 2146




innocence, because Lucas could have raised, but did not raise these

claims at trial level or on direct appeal.           See Bousley v. United

States, 523 U.S. 614, 622-23 (1998); United States v. Frady, 456

U.S. 152, 167-68 (1982).        To the extent that Lucas contends that

the ineffective assistance of counsel constitutes cause to excuse

his default of Claims Two and Four, that contention lacks merit

for    the   reasons   discussed     below.      (See     infra     Part   IV.C.)

Accordingly, Claims Two and Four will be dismissed.


                IV.    INEFFECTIVE ASSISTANCE OF COUNSEL


       A.    Applicable Law

       To demonstrate ineffective assistance of counsel, a convicted

defendant    must show      first,   that    counsel's    representation     was

deficient and second, that the deficient performance prejudiced

the defense.    Strickland v. Washington, 466 U.S. 668, 687 (1984).

To satisfy the deficient performance prong of Strickland, the

convicted defendant must overcome the '''strong presumption' that

counsel's strategy and tactics fall 'within the wide range of

reasonable professional assistance.'"           Burch v. Corcoran, 273 F.3d

577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).

The prejudice component requires a convicted defendant to "show

that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have

been   different.       A   reasonable      probability    is   a   probability
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 7 of 20 PageID# 2147




sufficient to undermine confidence in the outcome."                Strickland,

466 U.S. at 694.     In analyzing ineffective assistance of counsel

claims, it is not necessary to determine whether counsel performed

deficiently    if   the    claim   is    readily    dismissed     for   lack   of

prejudice.     Id. at 697.

     B.    Alleged Deficiency With Respect To An Entrapment Defense

     Although he brings a host of other claims, Lucas's central

complaint was that counsel was deficient for failing to pursue an

entrapment defense.       "Entrapment is an affirmative defense and the

initial burden is on the defendant to go forward with evidence

beyond a mere scintilla that the government induced him to commit

an offense he was not otherwise predisposed to commit."                  United

States V. Osborne, 935 F.2d 32, 38 (4th Cir. 1991) (citing United

States V. Davis, 902 F.2d 860, 866 (11th Cir. 1990); United States

V. Perl, 584 F.2d 1316, 1321 (4th Cir. 1978)).             The Fourth Circuit

has explained:

          An    entrapment    defense      consists   of   "two   related
     elements":     (1) government inducement to commit a crime
     and (2) the lack of predisposition on the part of the
     defendant to engage in criminal conduct.    Mathews v.
     United States, 485 U.S. 58, 62-63 (1988).    The first
     element,   "inducement,"   requires  more   than   mere
     solicitation by the government. United States v.
     Velasquez,   802  F.2d   104,  106  (4th  Cir.   1986);
    "inducement"      is     a     "term    of     art"    necessitating
    "government   overreaching  and   conduct   sufficiently
    excessive to implant a criminal design in the mind of an
    otherwise innocent party."    United States v. Daniel,
    3 F.3d 775, 778 (4th Cir. 1993); see also United States
    V. Gendron, 18 F.3d 955, 961-62 (1st Cir. 1994)
     (describing     examples       of     government      overreaching
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 8 of 20 PageID# 2148




       constituting      inducement).         The     second     element,
       "predisposition," refers to "the defendant's state of
       mind before government agents make any suggestion that
       he shall commit a crime," United States v. Qsborne, 935
       F.2d 32, 37 (4th Cir. 1991); the government does not
       entrap a defendant, even if he does not specifically
       contemplate   the  criminal conduct prior to this
       "suggestion," if "his decision to commit the crime is
       the product of his own preference and not the product of
       government persuasion."     Id. at 38.

United States v. Hsu, 364 F.3d 192, 198 (4th Cir. 2004).                       As

explained below, counsel wisely eschewed pursuing an entrapment

defense because Lucas was not induced to commit the crimes and

Lucas could not demonstrate lack of predisposition.

             1.    Summary Of The Evidence

       Detective Michael Kielb testified that in June of 2014 he

became involved in an investigation of Lucas.              (ECF No. 67, at

81.)    In August of 2014, Officer Erica Hall also joined in this

investigation. (I^ at 169.)         Hall testified that she would play

the part of the girlfriend of another undercover officer. Detective

Fernandez.        (I^)    On   August   13,   2014,    Officer    Hall   and   a

confidential source traveled to the Oakland Village Apartments in

a car that had been wired with a camera.            (Id. at 169-172.)       The

confidential source sent Lucas a text message.                 (Id. at 172.)

Lucas then left an apartment, walked to a blue BMW, and retrieved

a black bookbag.^     (id.)




       2 Officer Hall alternately refers to the bag containing
firearms as a backpack or a bookbag.
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 9 of 20 PageID# 2149




        Lucas then walked over the Officer Hall's vehicle and got in

the front passenger seat.      (Id. at 172-73.)      Officer Hall asked

Lucas, ''[W] hat's up."     (Id.)    Lucas responded that the ''jank"

(i.e., the firearm) is inside the backpack.         (Id. 173-74.)    Lucas

then opened the bookbag and pulled out what appeared to be a

Intratec-9 firearm and a magazine for the weapon.           (Id. at 174-

75, 182.)     Lucas then started to wipe off the weapon.          (Id. at

175.)     Officer Hall stated, "[Y]ou should have just wiped it down

prior to you giving it to me."      (Id.)   Officer Hall then gave Lucas

$850 in exchange for the firearm.       (Id. at 175, 183.)      At trial,

the   Government then played a video and audio recording              that

captured Lucas's sale of the Intratec-9 to Officer Hall.

      On September 11, 2014, Detective Fernandez, in his undercover

role as a gun-runner, placed a recorded call to Lucas.                (EOF

No. 68, at 12-13.)     Lucas told Detective Fernandez that he had a

chopper (an assault rifle) for sale.         (Id. at 13.)   Lucas further

stated that later on he might be able to sell Detective Fernandez

a Clock.     (Id. at 16-17.)    Lucas agreed to meet with Detective

Fernandez the next day and to sell him the assault rifle.          (Id. at

17-18.)

      In a recorded telephone conversation from September 12, 2014,

between Lucas and Detective Fernandez, Lucas stated that he could

not obtain the Clock.      (Id. at 18-19.)       Lucas, however, stated

that he did have the assault rifle.         (Id. at 19.)
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 10 of 20 PageID# 2150




      Around 12:30 p.m. that day, Lucas texted Detective Fernandez

and set up a location for the sale of the assault rifle.           (id. at

19-20.)      They agreed to meet at the 7-Eleven parking lot on Route

5.   (Id. at 20.)   As they arrived at the 7-Eleven, Lucas moved his

BMW to a BP gas station across the street because there were too

many people at the 7-Eleven.          (Id. at 21-22, 27.)        Detective

Fernandez and Officer Hall, moved their vehicle to the BP gas

station.     (Id. at 22.)

      When Detective Fernandez and Officer Hall arrived at the BP

gas station, Lucas exited his vehicle, carrying a duffel bag. (Id.

at 23.)    Lucas got in the passenger seat of Detective Fernandez's

vehicle.     (Id. at 25.)   Lucas placed the duffel bag containing an

assault rifle and ammunition in the back of Detective Fernandez's

vehicle. (Id. at 24-25.) Detective Fernandez then provided Lucas

with $800.00.     (Id. at 25.)   Lucas then explained that his source

for firearms had sold 2 Clocks the night before, so those guns

were not available, but he should be able to get some more then

next week.    (Joint Appendix ("JA") at 262-63.)     Lucas and Detective

Fernandez then briefly discussed the potential price for the

Clocks.    (Id. at 263.)

     On September 15, 2014, in a recorded phone call. Detective

Fernandez called Lucas about obtaining more firearms.              (id. at

265-66.)     Lucas explained that he was actively looking for other

firearms and asked Detective Fernandez what sort of firearm he had


                                    10
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 11 of 20 PageID# 2151




in mind.   (Id. at 267-269.)     After Detective Fernandez told Lucas

the firearms he desired, Lucas agreed to contact him once he had

obtained them.    (Id. at 268-69.)

           2.    Failure To Call Thomas Jones To Support An
                 Entrapment Defense

     Initially, Lucas faults counsel for failing to call Lucas's

long-time friend and the government confidential informant, Thomas

Jones, to support an entrapment defense.         Lucas contends that in

July of 2014, Jones ''ceaselessly, endlessly, and incessantly began

telephonically contacting Petitioner Lucas regarding the purchase

of a firearm for a 'friend' of C.I. Jones."         (ECF No. 76, at 17.)

Lucas insists that he "continuously advised C.I. Jones that he did

not have any firearms nor did [he] know where he (C.I. Jones) could

purchase firearms."     (Id.)

     This claim suffers from several fundamental defects.           First,

Lucas fails to submit any proffer from Jones that he would testify

that he harassed Lucas into brokering the firearm transactions.

See United States v. Terry, 366 F.3d 312, 316 (4th Cir. 2004)

(requiring "concrete evidence" of exculpatory testimony); Bassette

V. Thompson, 915 F.2d 932, 940-41 (4th Cir. 1990) (requiring

proffer of mitigating evidence to state a claim of ineffective

assistance).    Second, none of the statements to which Lucas refers

would "persuade an otherwise innocent person to commit a crime."

United States v. Wright, 333 F. App'x 772, 111 (4th Cir. 2009)



                                    11
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 12 of 20 PageID# 2152




{quoting United States v. Ramos, 462 F,3d 329, 334 (4th Cir.

2006)).      Third, and most fatally, Lucas's prior criminal record,

as well as the record in this case, reflect rather conclusively

that he was predisposed, and in fact enthusiastic, about possessing

and selling firearms for a profit.           United States v. Blitch, 773

F.3d 837, 845 (7th        Cir. 2014) ("Prior convictions for similar

offenses     are    ^relevant      but     not   conclusive     evidence      of

predisposition;      a   defendant   with    a   criminal     record   can    be

entrapped.'" (quoting United States v. Mayfield, 717 F.3d 417,441

(7th Cir. 2014))), ^ amended on denial of reh'g and reh'g en banc

(Jan. 27, 2015).         Accordingly, Lucas fails to demonstrate that

counsel was deficient or that he was prejudiced by the failure to

call Jones to support an entrapment defense.

             3.    Failure To Request An Entrapment Instruction

      Lucas also faults counsel for failing to request a jury

instruction to support an entrapment defense.               It is clear from

the record that the failure to request an entrapment instruction

was a reasonable tactical decision to which Lucas agreed.              Towards

the conclusion of the Government's case, the parties agreed that

if   Lucas   pursued     an   entrapment defense    and     instruction,     the

Government would be allowed to introduce evidence of Lucas's prior

firearm related offense to show predisposition.              (ECF No. 68, at




                                      12
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 13 of 20 PageID# 2153




108.)^     The Government indicated that if Lucas did not seek an

entrapment instruction, it would make no effort to infoirm the jury

regarding Lucas's prior conviction for possession of ammunition by

a convicted felon.       (Id.)       Lucas was fully aware of these facts

and after discussing with counsel the risks posed if the jury was

informed of his prior firearm-related convictions, decided not to

pursue an entrapment instruction. (Id. at 108-09.)                         Given these

circumstances    and    the    general      weakness       of   Lucas's     entrapment

defense,    counsel    acted   reasonably       in   declining       to    request    an

entrapment instruction.'^      Moreover, Lucas has not demonstrated that

he   was   prejudiced    by    the    failure      to      request    an    entrapment

instruction.     Accordingly, those aspects of Claims One and Three



      3 On February 9, 2012, Lucas pled guilty in the Circuit Court
for the County of Henrico of possession or transportation of
ammunition by a convicted felon. (ECF No. 46 H 63.) Lucas also
had two separate convictions for carrying a concealed weapon. (Id.
nil 59, 63.)

      ^ Lucas's trial counsel has submitted a declaration wherein
he swears that;
            I   extensively      researched        and     prepared       for   an
      entrapment   defense.          Mr.   Lucas     and    I   discussed       the
      viability of an entrapment defense on many occasions.
      Ultimately, he decided that he was unwilling to risk[]
      having the government inform the jury of the nature of
      his prior convictions. He affirmed these conversations
      in court during trial.    Mr. Lucas understood that not
      eliciting evidence of entrapment would preclude the
      defense from seeking an entrapment jury instruction.
      Mr. Lucas agreed in private conversation and on the
      record that he did not wish to seek an entrapment defense
      or an entrapment jury instruction.
(ECF No. 91-1 1! 10.)


                                           13
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 14 of 20 PageID# 2154




pertaining to trial counsel's conduct with respect to the pursuit

of an entrapment defense lack merit and will be dismissed.

     For similar reasons, Lucas's assertions, in Claims One and

Five, that appellate counsel performed deficiently by failing to

pursue the entrapment issue on appeal, lacks merit and will be

dismissed.


     C.      Alleged Ineffective Assistance Of Appellate As Cause To
             Excuse The Default Of Claims Two And Four


     In      Claim    Two,    Lucas     contends      that     the    Government

mischaracterized      the    evidence,       which,    he    maintains,   merely

reflected that he made introduction between a buyer and seller.

In   Claim    Four,   Lucas    contends      that     his    rights   under    the

Confrontation    Clause      were   violated    because     Thomas    Jones,   the

Government's confidential source, was not called as a witness.                 As

noted above, Lucas defaulted both these claims.                 Lucas suggests

the ineffective assistance of appellate counsel constitutes cause

to excuse his default.        Appellate counsel reasonably chose not to

pursue either of these frivolous claims.              The Government did not

mischaracterize the evidence.           Lucas possessed both the firearms

and brokered their sale to the undercover officers.               Additionally,

the Government's failure to call Jones as a witness did not violate

the Confrontation Clause.^          Accordingly, the Court rejects Lucas's



     ^The Sixth Amendment's Confrontation Clause states that "[i]n
all  criminal   prosecutions,   the   accused   shall   enjoy the
right . . . to be confronted with the witnesses against him." U.S.
                                        14
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 15 of 20 PageID# 2155




contention that the ineffective assistance of appellate counsel

constitutes cause to excuse his default of Claims Two and Four.

     D.    Alleged Ineffective Assistance For Failing
           To Request A Heightened Mens Rea Instruction

     In   Claim   Six,   Lucas   contends   that   counsel    should   have

requested a heightened mens rea instruction as required by Staples

V. United States, 511 U.S. 600 (1994).          In Staples, the Supreme

Court implied a mens rea requirement into 26 U.S.C. § 5861(d), a

provision that made it **unlawful for any person . . . to receive

or possess a [machinegun] which is not [federally] registered to

him." 511 U.S. at 605.     The Court held the statute did require the

Government to prove mens rea because a contrary ruling would

"criminalize a broad range of apparently innocent conduct."             Id.

at 610 (citation omitted).

     At the time of Lucas's trial, the settled law in the Fourth

Circuit "held that knowledge of one's prohibited status [(i.e.,

convicted felon)] was not a required element of a § 922(g)



Const, amend. VT. "The Amendment contemplates that a witness who
makes testimonial statements admitted against a defendant will
ordinarily be present at trial for cross-examination, and that if
the witness is unavailable, his prior testimony will be introduced
only if the defendant had a prior opportunity to cross-examine
him."   Giles v. California, 554 U.S. 353, 358 (2008) (citation
omitted). Lucas fails to identify any testimonial statements made
by Jones that were admitted against him. Lucas's real complaint
with respect to Jones is that counsel was deficient for failing to
call him as a defense witness.        (See ECF No. 76, at 44.)         That
complaint lacks merit for the reasons stated above.


                                    15
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 16 of 20 PageID# 2156




offense." United States v. Gary, 954 F.3d 194, 202 {4th Cir. 2020)

(citing United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995)

(en banc)), cert, granted, 141 S. Ct. 974 (2021).«           Counsel does

not act deficiently by following "the controlling circuit law at

the time."    United States v. McNamara, 74 F.3d 514, 517 (4th Cir.

1996).     Accordingly, Claim Six will be dismissed because Lucas

fails to demonstrate deficiency on the part of counsel.

     E.     Cursory Claims Of Ineffective Assistance Of Counsel

     In Claims Eight (a) through Eight (x) makes a series of

passing critiques of counsel. Such claims warrant only abbreviated

treatment.    See Sanders v. United States, 373 U.S. 1, 19 (1963)

(finding denial of habeas action appropriate where it "stated only

bald legal conclusions with no supporting factual allegations").

     In Claim Eight (a), Lucas contends that counsel performed

deficiently by failing to pursue a misidentification defense and

in Claim Eight (d), Lucas asserts that counsel should have moved

to suppress the identification testimony.         There were no legal or

factual deficiencies with respect to the witnesses' identification

of Lucas.    Accordingly, Claims Eight (a) and Eight (d) will be




     ® In 2019, the Supreme Court abrogated Langley and held that
the Government must prove not only that a defendant charged
pursuant to § 922(g) knew he possessed a firearm, but also that he
knew he belonged to a class of persons barred from possessing a
firearm.    Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019).
                                    16
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 17 of 20 PageID# 2157




dismissed      because     Lucas    fails     to   demonstrate       deficiency    or

prejudice.

       In Claim Eight (b), Lucas faults counsel for failing to

challenge the audio recordings of the firearm transactions.                  Lucas

fails    to    demonstrate       how   counsel       could   have     successfully

challenged the introduction of the audio recordings.                    Claim Eight

(b) will be dismissed because Lucas fails to demonstrate deficiency

or prejudice.

       When    a    defendant      contends    that    counsel       conducted     an

inadequate investigation or failed to call or properly cross-

examine a witness, he must proffer what the proper investigation

or cross-examine would have revealed or what the missing witness

would have said.       See Terry, 366 F.3d at 316 (observing that where

a petitioner        faults    counsel for      not    calling    a    witness,    the

petitioner should provide "concrete evidence of what [the witness]

would have testified to in exculpation"); Bassette, 915 F.2d at

941.    Lucas's conclusory critiques of counsel's performance in

Claims Eight (c),^ Eight (e), Eight (f), Eight (g), and Eight (h)

run    afoul   of    the     requirements.         Moreover,    trial    counsel's

declarations dispel Lucas's contentions that his counsel perfoirmed




         Contrary to Lucas's suggestion in Claim Eight (c) (ECF
No. 95, at 18-19), the Government was not required to demonstrate
that the firearms were operable in order to obtain a conviction
under 18 U.S.C. § 922(g)(1). See United States v. Adams, 137 F.3d
1298, 1300 (11th Cir. 1998) (citations omitted).

                                        17
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 18 of 20 PageID# 2158




deficiently or that Lucas was prejudiced by some deficiency on the

part of counsel.       Specifically, counsel swears:

           In private conversations, Mr. Lucas suggested that
      the video depicting his commission of the crime had been
      altered. I investigated the chain of custody and methods
      by which video images could be altered. I was unable to
      find any credible suggestion that video such as this
      could be altered.
            I spent several weeks preparing specifically for
      this trial.       I met with the attorney for the United
      States   and     witnesses    for      the   United    States.        I
      investigated     all evidence       relevant to       the   issues   at
      trial.   There was no issue of misidentification as Mr.
      Lucas's image is clearly visible in the video evidence
      depicting the crime. The jury was able to compare the
      voice heard on audio recordings with that of Mr. Lucas
      in video evidence. There was no relevance to the testing
      of the firearm at issue. Mr. Lucas did not provide the
      name or identity of any witness that would have been
      helpful to his defense. Additionally, the facts of the
      case do not imply that any witness would have been
      relevant to the issue of whether he purchased a firearm.

            Despite the scant issues for defense I was able to
      raise significant doubt concerning the reliability of
      police recording equipment.      I also attacked the
      credibility of a veteran police officer concerning an
      internal affairs investigation regarding that officer's
      truthfulness. I further exposed the inability to view
      Mr. Lucas in one of the videos.        Finally, cross-
      examination and careful review of evidence receipts
      revealed questionable access to police funds used for
      the purchase of the firearm at issue.

(ECF No. 91-1, HH 2-3, 5 (paragraph numbers omitted).)                      Claims

Eight   (c),   Eight    (e),    Eight   (f),   Eight   (g),       Eight   (h),   and

Eight (i) will be dismissed because Lucas fails to demonstrate

deficiency or prejudice.

      In Claim Eight (j), Lucas faults counsel for failing to object

to   the   introduction    of    the    Virginia    Employment       Commission's

                                        18
Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 19 of 20 PageID# 2159




records for Lucas reflecting that he had no reportable income since

2011.   (ECF No. SI, at 133.)      Counsel, however, did successfully

object to the introduction of these records.        (Id. at 90-99, 133.)

Accordingly, Claim Eight (j) lacks merit and will be dismissed.

     In Claims Eight (k) through Eight (w), Lucas faults counsel

for failing to object to various aspects of the testimony of

Detective Kielb, Officer Fernandez, and Officer Hall.         Lucas fails

to identify the basis for any objection much less demonstrate that

the objection would have been sustained.         Therefore, Lucas fails

to demonstrate    deficiency.      Moreover,   given the     overwhelming

evidence of Lucas's guilt, Lucas fails to demonstrate prejudice.

Accordingly, Claims Eight (k) through Eight (w) will be dismissed.

     In Claim Eight (x), Lucas faults counsel for failing to object

to the admission of the taped conversation between Lucas and his

mother from    the Pamunkey Jail on September 28,          2015.     Lucas

complains the taped conversation ''primarily focused on previous

discussions that had occurred with former counsel."          (ECF No. 76,

at 30.)      The taped conversation does not contain privileged

information. (JA 270.) Lucas fails to identify any basis on which

counsel could have successfully objected to the introduction of

the taped conversation.       Accordingly, Claim Eight (x) will be

dismissed.


    Lucas's demand for an evidentiary hearing in Claim Seven is

denied and Claim Seven will be dismissed.


                                   19
 Case 3:15-cr-00077-REP Document 100 Filed 05/13/21 Page 20 of 20 PageID# 2160




                             V.   CONCLUSION

        Lucas's Motion for Expedited Consideration (ECF No. 96) will
be granted. Lucas's Motion for Summary Judgment {ECF No. 92) will
be denied. Lucas s claims will be dismissed. Lucas's 28 U.S.C.
§ 2255 Motion (ECF No. 75) will be denied.           The action will be
dismissed. A certificate of appealability will be denied.
        The Clerk is directed to send a copy of the Memorandum Opinion
to Lucas and counsel of record.

        It is so ORDERED.


                                                 /s/
                                  Robert E. Payne
                                  Senior United States District Judge
Richmond, Virginia
Date:          /V" 2021




                                  20
